FILED
                                                                               JUN 19 2013

                                                                          MOLLY C. DWYER, CLERK
                            NOT FOR PUBLICATION                             U.S. COURT OF APPEALS



                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


JASPAL SINGH,                                    No. 08-71498

              Petitioner,                        Agency No. A096-155-436

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., United States
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted June 10, 2013**
                             San Francisco, California

Before: TASHIMA and BYBEE, Circuit Judges, and STAFFORD, Senior District
Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for Northern Florida, sitting by designation.
      Jaspal Singh, a native and citizen of India, petitions for review of the

decision of the Board of Immigration Appeals ("BIA"), affirming the immigration

judge's ("IJ") denial of Singh's applications for asylum, withholding of removal,

and protection under the Convention Against Torture ("CAT"). The IJ found that

Singh was not credible and that he otherwise failed to meet his burden of proof for

asylum, for withholding of removal, and for protection under CAT. The BIA

affirmed, finding no error in the IJ's findings. Because the factual and procedural

background is familiar to the parties, we do not recount it here. To the extent we

have jurisdiction, it is under 8 U.S.C. § 1252(a)(1). We dismiss in part and deny in

part the petition for review.

      Our disposition turns on the adverse credibility determination made by the IJ

and affirmed by the BIA. Where, as here, the BIA upholds the IJ's adverse

credibility determination based on the IJ's reasons and findings of fact, we review

the IJ's determination. Lei Li v. Holder, 629 F.3d 1154, 1157 (9th Cir. 2011).

      Singh filed his application for asylum in 2002, well before the May 11,

2005, effective date of the REAL ID Act. "Under the pre-REAL ID Act standards,

this court reviews adverse credibility determinations under a substantial evidence

standard." Id. Under that standard, the IJ's adverse credibility finding "will be

upheld unless the evidence compels a contrary result." Id.; see also 8 U.S.C. §


                                          2
1252(b)(4)(B) (2002) (providing that the IJ's "administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary"). If even one basis for the IJ's adverse credibility determination is

supported by substantial evidence, this court must uphold the IJ's determination.

Rizk v. Holder, 629 F.3d 1083, 1089 (9th Cir. 2011).

      The IJ articulated a number of specific and cogent reasons, each well-

supported in the record, why he did not believe Singh, including: (1) Singh's

nervous and agitated demeanor on cross-examination; (2) Singh's failure to provide

credible explanations for the serious and blatant inconsistencies in the record; and

(3) Singh's submission of at least one affidavit that was replete with serious errors,

leading the IJ to conclude that the affidavit—rather than being prepared by the

affiant herself—was "patently manufactured" to support Singh's claims. See Jibril

v. Gonzales, 423 F.3d 1129, 1137 (9th Cir. 2005) (noting that "special deference"

is given to credibility determinations based on demeanor); Kaur v. Gonzales, 418

F.3d 1061, 1066 (9th Cir. 2005) (finding substantial support for the IJ's adverse

credibility determination where the inconsistencies were "so numerous and so

blatant as to cast doubt on [the applicant's] entire story"); Akinmade v. INS, 196

F.3d 951, 955 (9th Cir. 1999) (noting that "the presentation of a fraudulent

document in an asylum adjudication for the purpose of establishing the elements of


                                           3
an asylum claim" is a proper basis for an adverse credibility finding). Faced with

so many indications of dishonesty, the IJ determined that Singh was unworthy of

credence. Because the IJ's credibility determination is well-supported by

substantial evidence in the record, we must uphold the IJ's (and BIA's) adverse

credibility determination.

      An applicant for asylum bears the burden of proving by clear and convincing

evidence that his asylum application was filed within one year of his arrival in the

United States. 8 U.S.C. § 1158(a)(2)(B). Here, based not only on Singh's lack of

credibility but also on his failure to corroborate the date and time of his entry into

the United States, the IJ found that Singh failed to present clear and convincing

evidence that he filed his application on time. See Sidhu v. INS, 220 F.3d 1085,

1090-92 (9th Cir. 2000) (explaining that "if the trier of fact either does not believe

the applicant or does not know what to believe, the applicant's failure to

corroborate his testimony can be fatal to his asylum application"). The IJ's lack-of-

timeliness finding requires us to dismiss Singh's asylum claim for lack of

jurisdiction. 8 U.S.C. § 1158(a)(3) (providing that "[n]o court shall have

jurisdiction to review any determination" made as to timeliness).

      Because we uphold the IJ's adverse credibility determination, we similarly

uphold the IJ's rejection of Singh's claim for withholding of removal. See


                                           4
Shrestha v. Holder, 590 F.3d 1034, 1048 n.6 (9th Cir. 2010) (noting that an

adverse credibility determination based on substantial evidence is sufficient to

deny withholding of removal). We do not reach the IJ's alternative conclusion

(which the BIA did not address) that relief is not warranted due to changed country

conditions and the possibility that Singh could relocate.1

PETITION DISMISSED IN PART FOR LACK OF JURISDICTION, AND

DENIED IN PART.




      1
        Because Singh has not challenged the IJ's denial of his CAT claim before
this court, any such challenge is waived. Martinez-Serrano v. INS, 94 F.3d 1256,
1259 (9th Cir. 1996).
                                          5